DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 01/21/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Krishnamurthy (US 9253034 B1) in view of Milton (US 20210051182 A1), further in view of Chawla (US 9893940 B1), further in view of Rayes (US 7151884 B1), further in view of Ko (US 20190215687 A1), and further in view of Kinyon (US 2002/0178239 A1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims, 1, 5, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 9253034 B1) in view of Milton (US 20210051182 A1), further in view of Chawla (US 9893940 B1), further in view of Rayes (US 7151884 B1), further in view of Ko (US 20190215687 A1), and further in view of Kinyon (US 2002/0178239 A1).  
Regarding Claims 1, 11, and 20
Krishnamurthy teaches:

A network management system comprising: memory; and one or more processors coupled to the memory, the one or more processors being configured to: receive a model of N network devices (col 2 lines 15-50 manages network devices of the enterprise using a management device of an element management system (EMS), the administrator interacts with the 
management device to specify a number of devices that are to be mass deployed, fig. 4 step 80 col 4 lines 45-67 management device 10 receives model data that specifies elements of a group of similar network devices to be deployed, e.g., network devices 14 (80), 



the model including configuration instructions for the N network devices (fig. 4 step 80 col 4 lines 45-67 management device 10 receives model data that specifies elements of a group of similar network devices to be deployed, e.g., network devices 14 (80), model data also includes configuration data (configuration instruction) for a network interface of network devices 14 and an identification of a protocol by which network devices 14 will communicate with management devices 14), 

wherein the bulk activation configuration comprises a device identifier (ID) (col 2 lines 15-50 bulk configlet includes a bulk identifier that the network device uses to identify itself (device identifier) to the management device); 

generate the bulk activation configuration for any of the N network devices (col 2 lines 15-50 develops a bulk configlet for the similar network devices, bulk configlet generally includes the minimum set of configuration data required to enable a network device of a certain type); 

commit the bulk activation configuration on a seed device of the N network devices (col 2 lines 30-50 bulk configlet is present, the network device (seed device) bootstraps from the bulk configlet.  The network device also executes instructions of the bulk configlet and uses configuration data of the bulk configlet to connect to a remote management device, retrieve configuration data specific to the network device from the management device, store the specific configuration data, and use the specific configuration data to communicate with the management device in subsequent communication sessions col 20 lines 1-30 Management device 10 then sends configuration data specific to network device 14A to network device 14A (112). The specific configuration data management device 10 sends includes a unique device name and IP address to network device 14A); 

Krishnamurthy does not teach: 

wherein the N network devices are positioned in a network behind a Network Address Translation device relative to the network management system, and wherein N represents a maximum number of network devices that may be configured using a bulk activation configuration, 

receive a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system, the first neighboring network device neighboring the seed network device and having the bulk activation configuration; 

connect with the first neighboring network device through the first connection; determine, based at least in part on the model of N network devices and comparing a received device ID provided by the first neighboring network device to the device ID, that the first neighboring network device is one of the N network devices; in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device; and replace the bulk activation configuration with the second activation configuration on the first neighboring network device. 


Milton teaches:
wherein the N network devices are positioned in a network behind a Network Address Translation device relative to the network management system (col 1 lines 5-30 FIG. 1 is a system diagram showing an example of a topologically aware network device configuration system 100, components can be network address translators, col 20 lines 40-67 FIG. 7 is a system diagram showing an example network 700, arranged according to a network topology, the network topology is a high-radix network including three tiers of nodes of routers or switches, end-nodes A-E behind the routers/switches (N network devices are positioned in a network behind a Network Address Translation device relative to the system), and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy in light of Milton in order to manage access to network resources, various hardware and software devices may be employed including, for example, network address translation devices, policy management systems (Milton ¶12). and







Krishnamurthy-Milton does not teach: 

wherein N represents a maximum number of network devices that may be configured using a bulk activation configuration, 

receive a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system, the first neighboring network device neighboring the seed network device and having the bulk activation configuration; 

connect with the first neighboring network device through the first connection; determine, based at least in part on the model of N network devices and comparing a received device ID provided by the first neighboring network device to the device ID, that the first neighboring network device is one of the N network devices; in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device; and replace the bulk activation configuration with the second activation configuration on the first neighboring network device. 


Chawla teaches: 

wherein N represents a maximum number of network devices that may be configured using a bulk activation configuration (col 8 lines 25-55 defining a maximum number or percentage of components that can be configured at one time within a redundancy group, defining an order to configure the components within the redundancy group, col 21 lines 5-30 Configuration rules can define rules for configuring devices, the configuration rules can allow devices to be configured in multiple tiers of the high-radix network at one time (bulk configuration), configuration rules can set a maximum number of devices (such as one or two or 20% of the devices within the redundancy group) to configure concurrently within a tier) ;


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton in light of Chawla in order to provide high availability and throughput through the network, even during an upgrade or reconfiguration of the network (Chawla col 1 lines 20-27).
Krishnamurthy-Milton-Chawla does not teach: 

receive a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system, the first neighboring network device neighboring the seed network device and having the bulk activation configuration; 

connect with the first neighboring network device through the first connection; determine, based at least in part on the model of N network devices and comparing a received device ID provided by the first neighboring network device to the device ID, that the first neighboring network device is one of the N network devices; in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device; and replace the bulk activation configuration with the second activation configuration on the first neighboring network device. 

Rayes teaches: 

receive a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system, the first neighboring network device neighboring the seed network device and having the bulk activation configuration (col 2 lines 60-65, col 3 lines 1-55 network device 108 determines that a connection between network device 108 and routing device 104 is broken, and then fig. 2 network device 108 broadcasts the connection request to the neighboring network devices (neighboring network device receives a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system) A neighboring network device (seed network device) can be any of the network devices that are within wireless reach of network device 108 (the first neighboring network device), network device 108 receives a response from one of the neighboring network devices, network device 108 receives configuration information (bulk activation configuration) from network device 112 (seed network device), network device 112 may request configuration instructions on behalf of network device 108 from the network management server 102); 


connect with the first neighboring network device through the first connection (col 2 lines 60-65, col 3 lines 1-55 network device 108 determines that a connection between network device 108 and routing device 104 is broken, and then fig. 2 network device 108 broadcasts the connection request to the neighboring network devices (neighboring network device receives a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system) A neighboring network device (seed network device) can be any of the network devices that are within wireless reach of network device 108 (the first neighboring network device), network device 108 receives a response from one of the neighboring network devices);

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla in light of Rayes because the first network management device discovers that it had lost connection with the management server (Rayes ¶5).

Krishnamurthy-Milton-Chawla-Rayes does not teach: 

determine, based at least in part on the model of N network devices and comparing a received device ID provided by the first neighboring network device to the device ID, that the first neighboring network device is one of the N network devices; in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device; and replace the bulk activation configuration with the second activation configuration on the first neighboring network device. 

Ko teaches: 

determine, based at least in part on the model of N network devices and comparing a received device ID provided by the first neighboring network device to the device ID, that the first neighboring network device is one of the N network devices (¶6 (a) establishing a connection between the identifying device and a first member device among the member device, to acquire a set ID and at least one identifying key from the first member device; (b) discovering the candidate member device according to the set ID; (c) generating identifying data according to the identifying key and transmitting the identifying data to the candidate member device; and (d) 
determining whether the candidate member device belongs to the device set or not according to a comparing result for the identifying data);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes in light of Ko in order to provide a device 
identifying method and an identifying device which can identify whether a 
candidate member device belongs to a device set or not by an identifying 
device (Ko ¶5).


Krishnamurthy-Milton-Chawla-Rayes-Ko does not teach: 


in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device; and replace the bulk activation configuration with the second activation configuration on the first neighboring network device. 

Kiyon teaches: 

in response to determining that the first neighboring network device is one of the N network devices, generate a second activation configuration unique to the first neighboring network device (¶4-5 fig. 1 networked computing elements (N networked devices), ¶12 configuring computing systems, configuration file containing general configuration attributes associated with each user in a group (each user having a computing device in the network) and a second aspect configuration file containing specific configuration attributes related to a specific user (associated with a device) in the group, wherein said processing element generates the session configuration file  (generate a second activation configuration unique to the first neighboring network device) by updating (replacing) configuration attributes contained in the base configuration file with attributes in the first aspect configuration file); and replace the bulk activation configuration with the second activation configuration on the first neighboring network device (¶4-5 fig. 1 networked computing elements, ¶12 configuring computing systems, configuration file containing general configuration attributes associated with each user in a group (each user having a computing device in the network) and a second aspect configuration file containing specific configuration attributes related to a specific user (associated with a device) in the group, wherein said processing element generates the session configuration file  (generate a second activation configuration unique to the first neighboring network device) by updating (replacing) configuration attributes contained in the base configuration file with attributes in the first aspect configuration file.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko in light of Kinyon in order to provide a base configuration filed that is used for configuring general types of computing system, a second aspect configuration files that is used for configuring specific computing systems, such that a user and/or administrator does not have to separately configure the a computing system in a network since a base configuration file and a specific configuration file are provided (Kinyon ¶12).

Regarding Claims 5, 15

Krishnamurthy-Milton-Chawla-Rayes-Ko-Kinyon teaches:

The system of claim 1.

Rayes teaches:

The network management system of claim 1, wherein the one or more processors are further configured to: receive a request for a second connection from a second neighboring network device of the N network devices (col 2 lines 60-65, col 3 lines 1-55 network device 108 determines that a connection between network device 108 and routing device 104 is broken, and then fig. 2 network device 108 broadcasts the connection request to the neighboring network devices (neighboring network device receives a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system) A neighboring network device (seed network device) can be any of the network devices that are within wireless reach of network device 108 (the first neighboring network device), network device 108 receives a response from one of the neighboring network devices, network device 108 receives configuration information (bulk activation configuration) from network device 112 (seed network device), network device 112 may request configuration instructions on behalf of network device 108 from the network management server 102); 

connect with the second neighboring network device through the second connection (col 2 lines 60-65, col 3 lines 1-55 network device 108 determines that a connection between network device 108 and routing device 104 is broken, and then fig. 2 network device 108 broadcasts the connection request to the neighboring network devices (neighboring network device receives a request from a first neighboring network device of the N network devices, for a first connection between the first neighboring network device and the management system) A neighboring network device (seed network device) can be any of the network devices that are within wireless reach of network device 108 (the first neighboring network device), network device 108 receives a response from one of the neighboring network devices, network device 108 receives configuration information (bulk activation configuration) from network device 112 (seed network device), network device 112 may request configuration instructions on behalf of network device 108 from the network management server 102); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla in light of Rayes because the first network management device discovers that it had lost connection with the management server (Rayes ¶5).


Kinyon teaches:

determine, based on the model of N network devices, whether the second neighboring network device is one of the N network devices device (¶4-5 fig. 1 networked computing elements (N networked devices), ¶12 configuring computing systems, configuration file containing general configuration attributes associated with each user in a group (each user having a computing device in the network) and a second aspect configuration file containing specific configuration attributes related to a specific user (associated with a device) in the group, wherein said processing element generates the session configuration file  (generate a second activation configuration unique to the first neighboring network device) by updating (replacing) configuration attributes contained in the base configuration file with attributes in the first aspect configuration file)


if the second neighboring network device is one of the N network devices, generate a third activation configuration unique to the second neighboring network device (¶4-5 fig. 1 networked computing elements (N networked devices), ¶12 configuring computing systems, configuration file containing general configuration attributes associated with each user in a group (each user having a computing device in the network) and a second aspect configuration file containing specific configuration attributes related to a specific user (associated with a device) in the group, wherein said processing element generates the session configuration file  (generate a second activation configuration unique to the first neighboring network device) by updating (replacing) configuration attributes contained in the base configuration file with attributes in the first aspect configuration file); and 

replace the bulk activation configuration with the third activation configuration on the second neighboring network device (¶4-5 fig. 1 networked computing elements, ¶12 configuring computing systems, configuration file containing general configuration attributes associated with each user in a group (each user having a computing device in the network) and a second aspect configuration file containing specific configuration attributes related to a specific user (associated with a device) in the group, wherein said processing element generates the session configuration file  (generate a second activation configuration unique to the first neighboring network device) by updating (replacing) configuration attributes contained in the base configuration file with attributes in the first aspect configuration file.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko in light of Kinyon in order to provide a base configuration filed that is used for configuring general types of computing system, a second aspect configuration files that is used for configuring specific computing systems, such that a user and/or administrator does not have to separately configure the a computing system in a network since a base configuration file and a specific configuration file are provided (Kinyon ¶12).




Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon as applied to claim 1 above, and further in view of Chawla (US 20150026313 A1), hereinafter Chawla2

Regarding Claims 2, 12

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon teaches:

The network management system of claim 1.

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon does not teach:

The network management system of claim 1, wherein the first neighboring network device received the bulk activation configuration from the seed network device through Link Layer data protocol link layer data protocol (LLDP).

Chawla2 teaches:

The network management system of claim 1, wherein the first neighboring network device received the bulk activation configuration from the seed network device through Link Layer data protocol link layer data protocol (LLDP) (¶4 notifications resulting from DCBX link-level exchanges (receiving) via (conventional DCB configuration that is peer-to-peer using the Link Layer Discovery Protocol (LLDP) via TLV units)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Chawla2 for configuring and managing a Data Center Bridging (DCB) IHS network, enhancing Ethernet networks (e.g., local area networks (LANs) for use in data center environments (Chawla ¶3). 

Regarding Claims 3, 13

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon -Chawla2 teaches:

The network management system of claim 2.



Chawla2 teaches:

The network management system of claim 2, wherein the first neighboring network device received the bulk activation configuration from the seed network device through a Data Center Bridging Capability Exchange protocol (DCBX) extension to LLDP (¶4 notifications resulting from DCBX link-level exchanges (conventional DCB configuration is peer-to-peer using the Link Layer Discovery Protocol (LLDP) via TLV units)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Chawla2 for configuring and managing a Data Center Bridging (DCB) IHS network, enhancing Ethernet networks (e.g., local area networks (LANs) for use in data center environments (Chawla ¶3). 

Regarding Claims 4, 14

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon -Chawla2 teaches:

The system of claim 3.

Chawla2 teaches:
The network management system of claim 3, wherein the seed network device committed the bulk activation configuration on the first neighboring network device by sending a DCBX message that includes an activation configuration type-length-value (TLV) (¶4 notifications resulting from DCBX link-level exchanges (conventional DCB configuration is peer-to-peer using the Link Layer Discovery Protocol (LLDP) via TLV units)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Chawla2 for configuring and managing a Data Center Bridging (DCB) IHS network, enhancing Ethernet networks (e.g., local area networks (LANs) for use in data center environments (Chawla ¶3). 





Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon as applied to claim 1 above, and further in view of Fujii (US 2010/0215025 A1).

Regarding Claims 6, 16

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon teaches:

The network management system of claim 1.

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon does not teach:

The network management system of claim 1, wherein the one or more processors determine whether the first neighboring network device is one of the N devices based at least in part upon comparing N to a count of the number of network devices on which the network management system has replaced the bulk activation configuration with a unique activation configuration.

Fujii teaches:

The network management system of claim 1, wherein the one or more processors determine whether the first neighboring network device is one of the N devices based at least in part upon comparing N to a count of the number of network devices on which the network management system has replaced the bulk activation configuration with a unique activation configuration (fig. 6B step 614 ¶84 a configuration operation for instructing the start of the communication parameter auto-configuration process is performed, if the number of terminals participating in the network has already reached the permitted number (comparing N to a count of the number of network devices on which the network management system has replaced the bulk activation configuration with a unique activation configuration) of devices in the case where the configuration operation is performed, the providing function need not be enabled for the auto-configuration process).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Fujii in order to provide auto-configuration methods for easily configuring communication parameters in wireless devices and if the number of terminals participating in the network has already reached the permitted number, providing a stop limit, once the system runs out of N devices to check then there's no more to check, indicating the neighboring device must not be a member of the group (Fujii ¶3).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon as applied to claim 1 above, and further in view of Lei (US 2020/0065454 A1).
Regarding Claims 9, 19

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon teaches:

The system of claim 1.

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon does not teach:

The network management system of claim 1, wherein the bulk activation configuration comprises a secret and the one or more processors determine whether the first neighboring network device is one of the N devices based at least in part upon comparing a received secret provided by the first neighboring network device to the secret
Lei teaches:

The network management system of claim 1, wherein the bulk activation configuration comprises a secret and the one or more processors determine whether the first neighboring network device is one of the N devices based at least in part upon comparing a received secret provided by the first neighboring network device to the secret (¶147 decrypt the configuration file 714 and compare the mobile device ID 717a (secret) in the configuration file 714 with the mobile device ID 717 of the mobile device 702 (comparing a received device ID provided by the first neighboring network device to the secret in the bulk activation configuration). to prevent a configuration file 714 from being loaded on unauthorized mobile devices and/or used by unauthorized users (determine whether the first neighboring network device is one of the N devices)).



Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Lei in order to prevent a configuration file 714 from being loaded on unauthorized mobile devices and/or used by unauthorized users (Lei ¶147).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon as applied to claim 1 above, and further in view of Roman (US 2018/0323996 A1).
Regarding Claims 8, 18

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon teaches:

The network management system of claim 1.

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon does not teach:

The network management system of claim 1, wherein the device identifier ID is not unique to any of the N devices.

Roman teaches:

The network management system of claim 1, wherein the identifier device ID is not unique to any of the N devices (¶117 the generic ID (not unique to any of the N devices) and the generic appliance instruction can be shared among multiple assistant devices associated with various types of appliances having the same generic ID).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Roman in order to indicate a particular function that the appliance can perform, and/or a particular parameter associated with a particular function (Roman ¶101).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon as applied to claim 1 above, and further in view of Shiell (US 2015/0088964 A1)
Regarding Claim 10

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon teaches:

The network management system of claim 1.

Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon does not teach:

The network management system of claim 1, wherein the first connection comprises a secure shell (ssh) connection.

Shiell teaches:

The system of claim 1, wherein the first connection comprises a secure shell (ssh) connection (¶43 establishes a secure connection (i.e., Secure Shell (SSH) connection) with a storage server before pushing the operation or group of operations to that storage server).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy-Milton-Chawla-Rayes -Ko-Kinyon in light of Shiell in order to establish a secure connection with a control server (Shiell ¶48).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445